Additional Opinion on Petition eor Rehearing. Per Curiam. The petition for rehearing filed by appellee suggests that, in the main opinion, the court overlooked, or did not sufficiently consider, two points urged upon its attention, viz.: First, that appellant being a public service corporation could not delegate to another the construction of the bridge in question, so as to relieve itself from liability by invoking the law of independent contractor; and second, that in cases of tort it is not necessary, in order to a recovery, to prove each and every averment of the declaration, but it is enough if a sufficient number of the material aver-ments be proven. In support of the first point, counsel relies upon the cases of North Chicago St. R. R. Co. v. Dudgeon, 184 Ill. 477, and Chicago, etc., Gas Co. v. Myers, 168 Ill. 139. It is sufficient to say that these cases are, upon the authority of Boyd v. Chicago & Northwestern Ry. Co., 217 Ill. 332, clearly distinguishable from the case at bar. The Boyd case is controlling here. As to the second point, the main opinion distinctly recognizes the rule contended for by appellee, but expressly holds that sufficient facts are not averred in the declaration to authorize a recovery upon any ground other than the existence of the relation of master and servant between appellant and appellee. The petition for rehearing is denied. Rehearing denied.